United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
SMITHSONIAN INSTITUTION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1673
Issued: January 30, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2013 appellant, through his representative, filed a timely appeal of a May 9,
2013 decision of the Office of Workers’ Compensation Programs denying further merit review.
Because over 180 days elapsed between the most recent merit decision of October 1, 2012, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s representative argued the merits of appellant’s claim alleging that
OWCP supplied physicians with leading questions, that the impartial medical examiner did not
receive a statement of accepted facts, that there was no conflict at the time the impartial medical
1

5 U.S.C. § 8101 et seq.

examiner was designated and that his report therefore created a new conflict, and that appellant
was entitled to a schedule award.
FACTUAL HISTORY
On June 19, 2000 appellant, then a 47-year-old custodian, filed a traumatic injury claim
alleging that on April 5, 2000 he sustained a right knee injury when his leg was crushed between
a forklift and a medal cart. OWCP accepted his claim for right leg contusion.
Appellant underwent a magnetic resonance imaging (MRI) scan of his right knee on
June 16, 2000 which demonstrated extensive bone bruises of the distal medial femoral condyle
and proximal tibia, a tear in the anterior cruciate ligament and probable tear of the medial
collateral ligament. OWCP accepted the additional condition of anterior cruciate ligament tear
on September 20, 2000 as well as tear of the right lateral meniscus. It entered appellant on the
periodic rolls on June 24, 2002.
Appellant underwent an MRI scan on May 21, 2002 which demonstrated osteochondritis
in the proximal tibia. Dr. Maurice D. Cates, a Board-certified orthopedic surgeon, diagnosed
osteoarthropathy of the right knee, but stated that appellant did not have an operative lesion.
On October 20, 2003 Dr. Cates stated that appellant was unable to work as a laborer and
could perform sedentary work only. The employing establishment proposed to separate
appellant from his position on December 5, 2003.
OWCP referred appellant for a second opinion evaluation with Dr. Robert Smith, a
Board-certified orthopedic surgeon, on January 13, 2009. In a report dated January 30, 2009,
Dr. Smith noted appellant’s history of injury and found that he currently used a cane and hinged
brace on his right knee. He found that appellant had full extension and 100 degrees of flexion.
Dr. Smith found no instability and normal muscle strength with no atrophy. He opined that
appellant’s accepted conditions had resolved and that his current condition was osteoarthritis of
the knee, which was not related to his employment injury. Dr. Smith stated that appellant could
return to his regular work with no restrictions due to accepted work-related conditions. He noted
that appellant’s activities would be limited due to his knee osteoarthritis.
OWCP referred appellant for vocational rehabilitation services based on Dr. Smith’s
report. The employing establishment offered appellant a position as greeter effective
November 9, 2009. In a letter dated December 8, 2009, OWCP informed him that the offered
position was suitable work and allowed him 30 days to accept the position or offer his reasons
for refusal. Appellant returned to work and OWCP closed his rehabilitation file on
January 29, 2010. In a letter dated February 4, 2010, OWCP reduced his compensation benefits
based on his reemployment.
OWCP referred appellant for a “referee examination” on March 4, 2010 with Dr. Sankara
Kothakota, a Board-certified orthopedic surgeon. In a letter dated April 14, 2010, it proposed to
suspend appellant’s compensation due to his failure to report for the scheduled examination.
Appellant did not respond and OWCP finalized the proposed suspension on May 17, 2010.

2

OWCP referred appellant for a second “referee examination” on March 4, 2011 with
Dr. David Dorin, a Board-certified orthopedic surgeon. In a report dated March 25, 2011,
Dr. Dorin reviewed the statement of accepted facts and the medical records. He noted that
appellant’s contemporaneous x-rays did not show any evidence of acute fracture or dislocation.
Dr. Dorin found no abnormality in appellant’s gait, no atrophy and no particular tenderness. He
found that appellant had satisfactory strength against resistance and was able to extend his knee
to zero with 100 degrees of flexion. Dr. Dorin stated that he did not detect any specific clinical
abnormality on examination of appellant’s knee. He noted that x-rays currently demonstrated no
structural abnormality other than mild narrowing of the joint space on the medial compartment,
which was consistent with appellant’s age and independent of his April 5, 2000 employment
injury. Dr. Dorin opined that appellant had reached maximum medical improvement and that his
right knee in relation to the April 5, 2000 employment injury had healed and did not require
further medical treatment. He found that appellant had no employment-related residuals and
opined that he had no ratable impairment of his right knee with a normal clinical examination.
Dr. Dorin applied the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment2 (A.M.A., Guides) and found that the knee regional grid
resulted in a class 0 and impairment rating of zero of the lower extremity as the soft tissue for
contusion and strain of the knee was healed with no significant objective abnormalities on
examination.
The medical adviser reviewed Dr. Dorin’s report on April 25, 2011 and found that
appellant had no ratable impairment of his right knee under the A.M.A., Guides.
By decision dated May 4, 2011, OWCP denied appellant’s claim for a schedule award on
the grounds that he had no ratable impairment.
In a letter dated May 11, 2011, OWCP proposed to terminate appellant’s medical
benefits.
Appellant’s representative requested an oral hearing before an OWCP hearing
representative on May 20, 2011.
By decision dated June 13, 2011, OWCP terminated appellant’s medical benefits
effective that date finding that Dr. Dorin was entitled to the weight of the medical evidence as
the impartial medical examiner. Appellant requested an oral hearing regarding this decision on
June 15, 2011.
In support of his claim, appellant submitted reports dated August 4 and September 15,
2011 from Dr. William J. Launder, a Board-certified orthopedic surgeon, who found that
appellant had full range of motion of his knee with moderate effusion and medial tenderness.
Dr. Launder noted slight medial instability when appellant’s knee was flexed, crepitation with
motion and one centimeter of calf atrophy on the right. He noted that appellant limped and
diagnosed internal derangement, right knee. Dr. Launder recommended a right knee MRI scan.
2

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).

3

In a letter dated October 13, 2011, appellant requested that the oral hearing be changed to
a review of the written record. By decision dated December 14, 2011, the hearing representative
found that the weight of the medical evidence as represented by Dr. Dorin’s impartial medical
examination established that the injury-related condition had resolved and that appellant had no
permanent impairment due to his accepted employment injuries.
Appellant requested reconsideration on January 31, 2012.
Dr. Arthur Becan, an
orthopedic surgeon, examined appellant on October 11, 2011 and stated that his right knee
buckled in 2002 causing an Achilles rupture. He found mild effusion in the right knee, with
medial joint line tenderness. Dr. Becan reported flexion and extension from 0 to 140 degrees.
He diagnosed crush injury to the right knee, post-traumatic chondromalacia patella of the right
knee, anterior cruciate ligament rupture, torn medial meniscus and consequential partial rupture
of the right Achilles tendon as well as osteochondral dissicans of the right tibial plateau.
Dr. Becan found right joint arthritis impairment of 9 percent and right Achilles rupture of 13
percent for right lower extremity impairment of 21 percent.
By decision dated October 1, 2012, OWCP denied modification of the December 14,
2011 decision finding that the weight of the medical opinion evidence rested with Dr. Dorin, as
the impartial medical examiner.
Appellant requested reconsideration on November 29, 2012. He argued that Dr. Dorin
was improperly designated as an impartial medical examiner as there was no conflict of medical
opinion evidence regarding the extent of appellant’s permanent impairment for schedule award
purposes. Appellant argued that Dr. Dorin’s report was not entitled to the special weight
accorded by OWCP and the hearing representative.
By decision dated May 9, 2013, OWCP denied appellant’s November 29, 2012 request
for reconsideration. It noted that appellant’s representative argued that there was an unresolved
conflict of medical evidence regarding the extent of appellant’s right knee injury and that
Dr. Dorin’s report was not entitled to the weight of the medical evidence. OWCP found that
these arguments were not sufficient to require OWCP to reopen appellant’s claim for
consideration of the merits.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.4 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but
3

5 U.S.C. §§ 8101-8193, 8128(a).

4

20 C.F.R. § 10.606.

4

does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.
OWCP’s procedure manual provides that if a reconsideration decision is delayed beyond
90 days, the claimant’s right to review of the original decision by the Board is abrogated. When
a reconsideration decision is delayed beyond 90 days, and the delay jeopardizes the claimant’s
right to review of the merits of the case by the Board, OWCP should conduct a merit review.
That is, the basis of the original decision and any new evidence should be considered and, if
there is no basis to change the original decision, an order denying modification rather than
denying the application for review should be prepared.6
ANALYSIS
The Board finds that OWCP’s May 9, 2013 nonmerit decision is defective on two
grounds. First, in support of his November 29, 2012 reconsideration request, appellant argued
that Dr. Dorin was not an impartial medical examiner as defined by FECA and that therefore his
report was not entitled to the special weight accorded by OWCP and the hearing representative
in the June 13 and December 14, 2011 and October 1, 2012 decisions. OWCP did not address
this relevant legal argument not previously considered by OWCP in the May 9, 2013 decision
denying merit review. The Board finds that this legal argument was sufficient to require OWCP
to reopen appellant’s claim for consideration of the merits.
The Board further finds that OWCP delayed over five months in issuing a decision on
appellant’s November 29, 2012 reconsideration request. This effectively precluded him from
appealing OWCP’s most recent merit decision of October 1, 2012 on his claim to the Board.
Had OWCP acted within 90 days, appellant would have been able to seek review of OWCP’s
October 1, 2012 merit decision before the Board.7
CONCLUSION
The Board finds that the case will be remanded to OWCP to issue an appropriate decision
on the merits of the claim in order to preserve appellant’s appeal rights and to address the
relevant argument that there was no conflict of medical opinion evidence at the time Dr. Dorin
was designated as impartial medical examiner.

5

Id. at § 10.608.

6

See Federal (FECA) Procedure Manual, supra note 2, Chapter 2.1602.7(a) (December 2003).

7

S.L., Docket No. 12-734 (issued September 13, 2012); C.L., Docket No. 10-1483 (issued May 12, 2011);
Geoma R. Munn, 50 ECAB 242 (1999); Debra E. Stoler, 43 ECAB 561 (1992); Carlos Tola, 42 ECAB 337 (1991)
(remanding cases for merit review where OWCP delayed issuance of reconsideration decisions).

5

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2013 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
decision of the Board.
Issued: January 30, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

